Long, J.
I concur in the result reached by my Brother Campbell in this case, but I am not prepared to say that insulting and abusive language used towards one in the presence of his family may not come within the definition of a breach of the peace at the common law.
It is true that indictments will not lie for private wrongs not directly affecting the public; but, where the conduct and language of the individual is such that its natural and necessary tendency is to incite others to open violence, and provoke assaults, such conduct and language ought to constitute a pub. lie offense. In Desty’s American Criminal Law, § 91, the rule is laid down that every person who, without authority of law, disturbes the peace and security of the public, or who commits any act which tends to provoke or excite others to a breach of the peace, is guilty of a misdemeanor; and all acts tending to disturb the public peace are indie! able at the common law.
It is not necessary that the peace be actually b; oken to lay the foundation to such a proceeding. If what is done is unjustifiable and unlawful, tending with sufficient directness to break the peace, no more is required. Our statute does not define the offense, but provides a punishment upon conviction of the offense, as it is recognized at the common law as a misdemeanor; and none of the writers upon the common law treat the subject under a ; distinctive title as “Breach of the Peace.”
It is provided by our statute that—
*497“Every person who shall commit any indictable offense at the common law, for the punishment of which no provision is expressly made by any statute of this State, shall be punished by imprisonment in the county jail not more than two years, or by fine not exceeding two thousand dollars, or by both, in the discretion of the court.” How. Stat. § 9434.
A conviction of a breach of the peace would be punishable under this statute.
It will be seen that the punishment prescribed is much more severe than assaults and batteries, and other like offenses. In some of the states the legislature has defined, by statute, what acts shall constitute the offense, and has prescribed the punishment therefor.
Some mode of punishment, as for a public offense, should be provided and prescribed by the Legislature for this class of cases, though the offense does not fall within the common-law definition of a breach of the peace.
That one may enter the dwelling of another, and there, in the presence of his family, use abusive and insulting language, and the party be left to his remedy in a private action only, would seem to require of the Legislature some means of redress for such abuse and in'sults more speedy than is to be had in an action for trespass or slander.
The party injured may indeed expel the offender, and eject him from the premises, using such force, and only such, as may be required to do so, and may have a private action; but this does not often meet the requirements of such cases.
The home of every person is held sacred. There one may retire, and, under the law, ba protected in its quiet and peaceable enjoyment. It is his castle, into which no other may offensively intrude; and yet we find, as in this case, a stranger entering there, drunk and boisterous, calling the wife of the householder “ a damnation liar,” and using other vile and obscene language, and are compelled, under precedents too well settled to be overturned, to turn the aggrieved *498party over to his civil remedy under the law. Such outrageous conduct should subject the party to punishment as for a public offense; but it is a matter of legislative concern, and not for the courts.
Courts cannot extend by construction these long-settled rules to meet the exigencies of some particular case.
Champlin and Morse, JJ., concurred with Long, J.